Citation Nr: 0031104	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 641	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for bilateral 
trenchfoot with vasospastic phenomena, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran is seeking a rating in excess of 10 percent for 
his bilateral trenchfoot with vasospastic phenomena.  

VA treatment records dating from January 1998 to February 
1999 show that the veteran was variously diagnosed with 
neuropathy associated with his bilateral trenchfoot and at 
other times associated with his insulin-dependent diabetes 
mellitus.  On several occasions his toenails were noted to be 
"irregular."  

A VA compensation examination was conducted in December 1998.  
At that time, the examiner reported that the veteran's 
toenails were normal looking.  While the examiner attributed 
the veteran's bilateral foot numbness and neuropathy to his 
diabetes mellitus, the report indicates that the examiner was 
not provided any medical records for review and there is no 
indication whether the veteran's claims file was made 
available for review.  The U.S. Court of Appeals for Veterans 
Claims has held that, VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
(VA or non-VA) who may possess additional 
recent treatment records pertinent to his 
claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo a VA vascular 
examination, by a physician, to determine 
the nature and extent of any residuals of 
his bilateral trenchfoot with vasospastic 
phenomena.  The examiner is specifically 
requested to review the claims folder in 
conjunction with the examination, and to 
specifically note this in the examination 
report.  Upon examination of the veteran, 
to the extent possible, the examiner 
should identify and distinguish the 
manifestations of the veteran's service-
connected residuals of bilateral 
trenchfoot from those of any neuropathy 
associated with his diabetes mellitus, if 
found to be present.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  The RO must ensure that the 
directives of this remand are carried out 
in full, and if not, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  
Thereafter, the RO should undertake any 
other development deemed necessary and 
readjudicate the veteran's claim for 
increased evaluation for bilateral 
trenchfoot with vasospastic phenomena.

If the benefit sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


